El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Presentado en el Registro de la Propiedad de San Ger-mán para anotación en el registro de contratos agrícolas el que celebraron Juan Gelpí y “Guánica Céntrale” por docu-mento privado suscrito ante notario, de acuerdo con las dis-posiciones de la ley de marzo 10 de 1910, el registrador puso nota al pie de él no admitiendo la anotación porque no se había cancelado el impuesto de un dólar en el documento original y porque no se consignó en el registro otro sello de cincuenta centavos para la anotación que se pedía. Contra esa resolución estableció “Guánica Céntrale” recurso gu-bernativo que fué resuelto por nosotros en marzo 7 de 1916 *735declarando que no existían los defectos expresados por el registrador recurrido.
Presentado de nuevo el documento al registrador se niega éste otra vez a verificar la anotación por otros motivos de los que antes consignó en su primera negativa de anotación y vuelve “Guánica Céntrale” a establecer este nuevo recurso '.gubernativo para que ordenemos al registrador que veri- • fique la anotación del documento en cuestión.
El registrador recurridtí no desconoce que en el caso de Roig v. El Registrador de la Propiedad de Humacao, 18 D. P. R. 11, declaramos que no tiene facultades un registra-dor de la propiedad para denegar por segunda vez la ins-cripción de una escritura por fundamentos distintos de los Consignados en la primera nota por ser obligación de los registradores reunir en una sola nota todos los motivos lega-les de su negativa, pero alega que esa decisión no es aplica-ble al presente caso porque el documento que motiva este recurso no lia sido calificado dos veces, siendo ahora que se califica por primera vez por cuanto la anterior vez se devol-vió el documento sin calificar y sin hacer operación alguna en los libros del registro.
Está equivocado el registrador recurrido en la anterior apreciación porque el documento no fue devuelto sin califi-car sino que por el contrario fue calificado por cuanto el regis-trador- expuso en su nota que no admitía la anotación del documento por los motivos que en ella consignó, y una- nota de un registrador que niega o no admite la inscripción o la anotación que se le pide de un documento expresando las razones que tiene para ello es claramente una calificación del documento. Porque el documento estaba calificado fuá que resolvimos el primer recurso que estableció “Guánica Cén-trale” pues en caso contrario nos hubiéramos negado a resol-verlo, como nos negamos, en el caso de González v. El Registrador de Arecibo, 19 D. P. R. 1067, en el que el registrador devolvió el documento sin extender en él operación alguna porque no se había cancelado cierto sello de rentas inter-*736ñas. En este caso el registrador se limitó a devolver el docu-mento sin admitir ni negar la inscripción a diferencia del caso presente en que se resuelve no admitir la anotación que se pedía. Existió, pues, una primera calificación del docu-mento que ahora consideramos y por consiguiente es de apli-cación el caso de Roig v. El Registrador, supra, de acuerdo con cuya doctrina el registrador recurrido se extralimitó en sus facultades al consignar la segunda nota contra la cual se recurre ahora y debe ser revocada ordenándosele que veri-fique la anotación del contrato.

Revocada la nota recurrida, y ordenada la ano-tación del contrato de que se trata.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, y Hutchison.